DETAILED CORRESPONDENCE

Applicant’s amendment and response received on 5/25/22 has been entered. Claims 14-33 are pending and under examination in the instant application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous action. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 5/25/22 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action. 

Claim Rejections - 35 USC § 112


The rejection of claims 14-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of applicant’s amendments to the claims. 

The rejection of claims 14-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement, is maintained. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant argues that the rejection of record does not provide sufficient reason to doubt the enablement of the instant claimed products and methods for the ability of regulatory elements with 95% sequence identity to SEQ ID NO:30 to selectively express a transgene in PV neurons. According to the applicant, Figure 1 of the instant specification shows that a regulatory element comprising SEQ ID NO:30 (which is actually SEQ ID NO:32 comprising both SEQ ID NO:8 and SEQ ID NO:30) exhibited PV selective transgene expression PV neurons. The applicant further provides in their remarks a figure which does not appear to have been taken from the as filed specification and which applicant states is fluorescent data derived from a GAD2-IRES-CRE mouse co-injected in the brain with an AAV encoding GFP linked to a regulatory element comprising SEQ ID NO:30 and an AAV encoding a CRE dependent tdTomato reporter. The figure is alleged to show expression of GFP in the same cells expressing tdTomato which indicates expression of the GFP in PV neurons. The applicant further argues that the Narliker and Kahn references cited in the rejection are geared towards the identification of novel regulatory sequences and that applicant has already done the complex work of identifying SEQ NO:30 as a PV selective regulatory element and that it would not require undue experimentation to make and test sequences with at least 95% sequence identity to SEQ ID NO:30 which exhibit PV selective regulatory activity. 
In response, the amended claims recite a nucleic acid cassette comprising a regulatory element comprising a sequence with at least 95% sequence identity to SEQ ID NO: 30 operably linked to a transgene that results in selective expression in parvalbumin (PV) neurons in the CNS over one or more non-PV cells in the CNS. As set forth in the rejection of record, the specification provides generic teachings in the specification that SEQ ID NO:30, along with numerous other sequences identified in Table I,  and combinations of these sequences identified in the specification, and sequences with various amounts of sequence identity to these sequences, can all selectively express a transgene in PV neurons in the CNS over one or more non-PV cells in the CNS. However, aside from these generic teachings, the specification provides no evidence for any actual regulatory function in the sequence identified as SEQ ID NO:30, such as promoter activity or enhancer activity etc., or in any of the specific subsequences present in SEQ ID NO:30 which are SEQ ID NOS 23-29. The applicant argues that Figure 1 shows that SEQ ID NO:30 has PV specific regulatory activity; however, as acknowledged by applicant, the actual regulatory sequence used in the experiments depicted in Figure 1 is SEQ ID NO:32. SEQ ID NO:32 is a chimeric sequence comprising a combination of SEQ ID NO:8, which is a mouse derived sequence, and SEQ ID NOS 23-29, which are human derived sequence. The specification provides an additional working example which shows PV selective regulatory activity associated with SEQ ID NO:8. There is no data provided for the activity of SEQ ID NO:30, or any of its subsequences (SEQ ID NOS:23-29). Thus, it cannot be determined from Figure 1 whether the PV selective regulatory activity of SEQ ID NO:32 is due simply to the presence of SEQ ID NO:8. Further, since applicant has referred to an experiment utilizing SEQ ID NO:32 as an experiment using a regulatory element comprising SEQ ID NO:30, it is unclear what exact sequence was tested in the apparently post-filing experiment that resulted in the un-named figure reproduced on page 6 of applicant’s remarks. As such, it is not agreed that the specification demonstrate PV selective regulatory activity for SEQ ID NO:30.  
 In addition, the rejection of record has pointed out that the specification does not teach any specific sequence domains or motifs within SEQ ID NO:30 which have any specific regulatory activity, or identify any nucleotide(s) whose presence is crucial for any regulatory activity, or alternatively which can be mutated and still retain promoter or enhancer activity. SEQ ID NO:30 is 1351 nucleotides in length. A sequence at least  95% identical to this sequence can have as many as 67 nucleotides inserted, deleted, or substituted with another nucleotide. The specification provides no specific guidance for any particular mutations in the SEQ ID NO:30 sequence which retain promoter/enhancer activity and selective expression in PV neurons.  Further, while the specification does provides guidance for a number of methods to identify putative selective regulatory elements, see for example pages 20-22 of the instant specification, and a method for testing such putative sequences for activity, it is maintained that in view of the state of the art at the time of filing, and the fact that there is no evidence that SEQ ID NO:30, or any mutant thereof with at least 95% sequence identity, does in fact show any type of regulatory activity in regards to any transgene expression or more specifically any selective regulatory activity in PV neurons for any transgene, that it would require undue experimentation to determine which if any of these numerous sequences encompassed by the claims as written exhibit the claimed activity of selective expression of a transgene in PV neurons. As discussed in detail in the previous office action, although the prior art does teach that while a number of methods were available in the art for identifying putative regulatory sequences in the genomes of yeast, flies, and mammals, validation of the activity of these putative regulatory sequences in cells in vitro and/or in vivo  was still required for confirmation of regulatory activity (see for example Narlikar et al. (2009) Briefings in Functional Genomics and Proteomics, Vol. 8(4) 214-230 , and Khan et al. (2013) Genesis, Vol. 51(5), 311-324) Khan et al. in particular teaches that even using highly advanced computational models to identify regulatory sequences, such as the use of ChIP-Seq experiments, only around 51% of predicted regulatory elements were found to have real biological function (Khan et al., page 216). Thus, the state of the art at the time of filing, despite substantial progress in the development of computational methods for identifying putative regulatory sequences, reveals the necessity for testing the activity of putative regulatory sequences in living cells to establish actual biological function due to a low level of correlation between candidate/putative regulatory sequences and their activity in living cells and organisms. These teaching are not inapposite to the enablement of the putative regulatory sequence of SEQ ID NO:30. While applicant is correct that applicant has already identified SEQ ID NO:30 as a putative regulatory sequence, the prior art clearly teaches that such putative identification, regardless of the means used for identifying the sequence, requires experimental verification of activity. As Khan et al. states, only about half of predicted regulatory sequence show any real biological function. The cited prior art therefore provides clear evidence of the unpredictability in determining a priori  whether any putative regulatory sequence does in fact have any real regulatory activity. 
Therefore, it is maintained that in view of the generic and prophetic nature of the disclosure in the specification regarding the ability of the sequence of SEQ ID NO:30 to act as any type regulatory sequence for the expression of any gene in any type of cell, including a PV neuron, the state of the prior art at the time of filing which teaches the need for experimental validation of actual biological activity for any putatively identified regulatory sequence, the lack of any actual rather than prophetic working examples which demonstrate any regulatory activity for SEQ ID NO:30 specifically, and the breadth of the claims which encompass numerous mutant sequences of SEQ ID NO:30, it is maintained that it would have required undue experimentation to use the nucleic acid cassettes as claimed to selectively express a transgene in a PV neuron. 
Double Patenting

The rejection of claims 14-33 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,519,465, hereafter referred to as the ‘465 patent, is maintained. Applicant’s arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons discussed in detail below.
The applicant argues that the instant claims recite a functional property of the nucleic acid regulatory element and that this is a distinguishing feature between the two claim sets. In response, the ‘465 patent claims are product claims drawn to a nucleic acid cassette comprising a regulatory element comprising SEQ ID NO:30 operably linked to a transgene (‘465 patent claim 1) which is a species of the broader instant claims which recite a regulatory element with at least 95% sequence identity to SEQ ID NO:30. A regulatory element with at least 95% sequence identity to SEQ ID NO:30 includes a sequence which is SEQ ID NO:30. As noted in the rejection of record, the ‘465 patent claims differ from the instant claims in that they do not recite the functional limitation of selective expression of the transgene in PV neurons in the CNS over one or more non-PV cells in the CNS. However, the structure of SEQ ID NO:30 in the ‘465 patent claims is identical to the structure of SEQ ID NO:30 in the instant claims. As such, any and all functional properties of SEQ ID NO:30 are inherent to the sequence of SEQ ID NO:30. Furthermore, it is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Thus, by claiming a species of the instant claims, claims 1-13 of the ‘465 patent render obvious the instant claimed invention.
	 
No claims are allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633